Citation Nr: 1418553	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  10-30 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 20 percent for right shoulder instability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel



INTRODUCTION

The Veteran served on active duty from December 1991 to December 1995.

This matter is on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified before the undersigned Veteran's Law Judge in September 2011.  A transcript of the hearing is of record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In March 2013, the Board remanded the Veteran's claim for a VA orthopedic and neurological examination to determine the current nature and severity of his service-connected right shoulder disability.  The Veteran was afforded a VA orthopedic examination in June 2013, but he was not afforded a neurological examination as requested by the Board.

A new VA examination is deemed warranted.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007), Stegall v. West, 11 Vet. App. 268 (1998).

A review of the Veteran's electronic claims files shows that the most recent VA medical records are dated in September 2011.  Accordingly, any outstanding VA and private treatment records, if extant, must be secured on Remand.


	(CONTINUED ON NEXT PAGE)



Accordingly, the case is REMANDED for the following actions:

1.  Verify the Veteran's current mailing address.

2.  Obtain copies of the Veteran's treatment records from the Peoria VAMC and any other identified VA facility since September 2011.  If the records are not available, or if the search for the records yields a negative result, that fact should be clearly documented on the Veteran's electronic claims file uploaded to the Veteran's electronic VVA or VBMS claims file, and the Veteran notified of the efforts made to obtain such records.

3.  After the Veteran's mailing address has been verified and any treatment and examination reports are obtained pursuant to the development in directives (1) and (2) and associated with the Veteran's file, schedule him for a VA examination to determine the current severity of his shoulder disability.  The examiner must review the Veteran's electronic VVA claims file be in conjunction with the examination.  Any testing deemed necessary should be performed.

The examiner should state whether there is any impairment of humerus, to include loss of head (flail shoulder) nonunion, fibrous union, malunion, or recurrent dislocations.  The frequency of any dislocations should be discussed. 

The examiner also should report the range of motion measurements for the right arm in degrees.  He or she should further comment as to whether there is any pain, weakened movement, excess fatigability, or incoordination on movement, and the degree to which any additional range of motion is lost due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups.  All limitation of function must be identified. If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The VA examiner should state whether there is any neurological impairment found to be associated with the service-connected right shoulder instability.  The examiner should:

(a) Identify the specific nerve(s) so affected, and

(b) Indicate the degree of paralysis (i.e., complete paralysis or mild, moderate, or severe incomplete paralysis) in the affected nerves.

The examiner should also provide an opinion concerning the impact of the right shoulder disability on the Veteran's ability to work.

A rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  Thereafter, the issue on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The SSOC should contain, among other things, a summary and discussion of the relevant evidence received since the SSOC was issued in July 2013.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

